In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                      No. 07-16-00347-CR
                                      No. 07-16-00348-CR
                                      No. 07-16-00349-CR


                           BERNARDO LUIS AVILA, APPELLANT

                                              V.

                             THE STATE OF TEXAS, APPELLEE

                             On Appeal from the 287th District Court
                                       Bailey County, Texas
                Trial Court No. 2928, Honorable Gordon Houston Green, Presiding

                                       August 1, 2017

                              MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

          Bernardo Luis Avila (appellant) appeals his three convictions for solicitation to

commit capital murder.        The sole issue before us involves the sufficiency of the

evidence to establish that he intended that the three potential victims be killed.

Allegedly, the evidence simply illustrated that he wanted their tongues removed. We

affirm.
       Law

       The applicable standard of review is that most recently described in Villa v. State,

514 S.W.3d 227 (Tex. Crim. App. 2017).           There, our Court of Criminal Appeals

reiterated it as follows:

       The standard of review for determining the legal sufficiency of the
       evidence to support a conviction is whether, after viewing all of the
       evidence in the light most favorable to the prosecution, any rational trier of
       fact could have found the essential elements of the crime beyond a
       reasonable doubt. This standard requires the appellate court to defer “to
       the responsibility of the trier of fact to fairly resolve conflicts in the
       testimony, to weigh the evidence, and to draw reasonable inferences from
       basic facts to ultimate facts.” The court conducting a sufficiency review
       must not engage in a “divide and conquer” strategy but must consider the
       cumulative force of all the evidence. Deference to the trier of fact extends
       to the inferences drawn from the evidence as long as the inferences are
       reasonable ones supported by the evidence and are not mere speculation.

Id. at 232.

       Next, a person commits an offense if, with intent that a capital felony or felony of

the first degree be committed, he requests, commands, or attempts to induce another to

engage in specific conduct that, under the circumstances surrounding his conduct as

the actor believes them to be, would constitute the felony or make the other a party to

its commission. See TEX. PENAL CODE ANN. § 15.03(a) (West 2011). The capital felony

involved at bar was capital murder.      The type of capital murder at issue was that

encompassed in § 19.03(a)(3) of the Penal Code, that is, the solicitation to commit

murder by employing another to commit it for remuneration or the promise of

remuneration. See id. § 19.03(a)(3) (West Supp. 2016).

       Furthermore, and to the extent the person solicited to commit the crime testifies

at trial, the Texas Penal Code specifically requires his testimony to be corroborated.

That is, it states that a “person may not be convicted . . . on the uncorroborated


                                             2
testimony of the person allegedly solicited and unless the solicitation is made under

circumstances strongly corroborative of both the solicitation itself and the actor’s intent

that the other person act on the solicitation.” See id. § 15.03(b).

       Application of the Law

       As previously mentioned, appellant attacked only the element of murder. He

argued that the State did nothing more than prove he sought the removal of the tongues

of his intended victims. We disagree.

       According to the evidence of record, appellant was incarcerated in a local county

jail pending trial on unrelated charges. His three prospective victims purportedly were

witnesses to that offense. He indicated to others that without them the prosecution

would most likely falter.       So, according to his cellmate, appellant asked him (the

cellmate) to help find someone to “kill” the potential witnesses.1 Instead of doing that,

the cellmate contacted the district attorney of another county. The latter then contacted

the Texas Rangers. And, the Texas Rangers selected one of their own to pose as a hit-

man, which “hit-man” then contacted appellant in jail.

       Appellant and the designated “hit-man” spoke of “some yards [having] . . . trash

on them” and appellant wanting them “cleaned.” The cost for the “yard-work” was

$10,000 per yard, and the work was to be completed within two months or before

appellant’s approaching trial date. Apparently, discussions were had between the two

about the method of performing the work, and it was during those discussions that

appellant told the “hit-man” that he (appellant) wanted a knife to be used and wanted

the victims’ tongues removed.          Appellant, though, never used the word “kill” when


       1
         Appellant did not argue that the cellmate was an accomplice or that his testimony had to have
been corroborated as well.

                                                  3
talking to the “hit-man.” Rather, in their recorded jailhouse conversations, only the “hit-

man” used that term, such as when the “hit-man” attempted to afford appellant

opportunity to change his mind. In doing so, the person said: “Like I told you, it’s going

to happen. I’m going to kill the three.” (Emphasis added).

      That appellant wanted to silence three potential witnesses to any earlier crime,

that he sought help from his cellmate to find someone to “kill” those witnesses, that he

was willing to pay $10,000 per person, and that he needed the work completed before

his trial began is more than ample evidence from which a rational trier of fact could

conclude beyond a reasonable doubt that appellant intended for the “hit-man” to

intentionally cause the death of (or kill) the prospective witnesses. It may well be that

appellant never used the word “kill” when conversing with the “hit-man,” but he did use it

when asking his cellmate to find someone to perform the task, as testified to by the

cellmate.   So, the “hit-man’s” testimony about being hired to kill the people was

“strongly” corroborated as required by § 15.03(b) of the Penal Code.

      We overrule appellant’s sole issue and affirm the three judgments.



                                                       Per Curiam


Do not publish.




                                            4